Case 1:18-cv-12058-RGS Document 189 Filed 09/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
v.

ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, B21 LTD.,
SHAMAL INTERNATIONAL FZE, AND
WB21 DMCC

Relief Defendants.

 

 

18-CV-12058-RGS

IT IS HEREBY ORDERED that the Preliminary Injunction Order in this matter, Dkt. No

57, dated November 16, 2018, is modified pursuant to Federal Rule of Civil Procedure 67 and

Local Rule 67.2, to permit the deposit with this Court into an interest-bearing account money

held by a third party, NetJets, for which defendants WB21 NA Inc. and WB21 US Inc. are the

beneficiaries. The funds shall be paid into the Court’s registry account. To the extent the funds

are held in a form other than United States-currency, the funds shall be exchanged into United

States-currency using the prevailing market exchange rate as of the date four business days from

the date of this Order before those funds are paid into the Court’s registry account.
Case 1:18-cv-12058-RGS Document 189 Filed 09/02/20 Page 2 of 2

Money paid into the Court will remain subject to all other terms of the Preliminary

Injunction Order. } hy i

 

UNITED STATES DISTRICT JUDGE

Dated: Z , 2020
